Citation Nr: 9907747	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic 
pharyngitis.

2.  Entitlement to service connection for an ingrown toenail 
of the right great toe.

3.  Entitlement to service connection for chronic catarrhal 
fever.

4.  Entitlement to service connection for left foot 
cellulitis disability.

5.  Entitlement to service connection for residuals of burns 
of the left ankle, buttock, and chest.

6.  Entitlement to service connection for bilateral 
sensorineural hearing loss disability.

7.  Entitlement to an increased (compensable) disability 
rating for an ingrown toenail of the left great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from May 1948 to May 1952.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for bilateral sensorineural hearing loss 
disability in August 1977, and informed the veteran of its 
decision and of his right to appeal it within one year 
thereof at that time.  He did not file a timely appeal.  

He applied to reopen the claim in November 1995, and in 
November 1996, the RO held that new and material evidence had 
not been received to reopen the claim.  He appealed its 
decision.  

He filed claims for the other disabilities now at issue, 
including a claim for service connection for an ingrown 
toenail of the left great toe, in April 1997, and the RO 
denied those claims in September 1997, except that it granted 
service connection for the ingrown toenail of the left great 
toe at that time and assigned it a noncompensable rating.  
The veteran appealed its determinations.  He has presented 
testimony at hearings before RO personnel in August 1997 and 
before the undersigned during a videoconference hearing which 
was held in January 1999.

The issue of entitlement to an increased (compensable) 
disability rating for an ingrown toenail of the left great 
toe is the subject of the remand section of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's chronic pharyngitis, which was 
first shown in 1996, and any incident of service origin, 
including in-service pharyngitis which the veteran had in May 
1944.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's ingrown toenail of the right 
great toe, which was first shown in 1997, and any incident of 
service origin, including the veteran's service-connected 
ingrown toenail of the left great toe.

3.  There is no competent medical evidence of record showing 
that the veteran currently has a chronic catarrhal fever 
disability, or that there is a nexus between any such claimed 
disability and any incident of service origin, including the 
acute catarrhal fever which the veteran had in May 1944.

4.  There is no competent medical evidence of record showing 
that the veteran currently has a chronic left foot cellulitis 
disability, or that there is a nexus between any such claimed 
disability and any incident of service origin, including the 
acute left foot cellulitis which the veteran had in July 
1948.

5.  There is no competent medical evidence of record showing 
that the veteran currently has a current left ankle, buttock 
or chest burn disability, or that any such claimed disability 
is related to any incident of service origin, including the 
acute first and second degree burns which he sustained to his 
left side, left buttock and left ankle in November 1949.

6.  The RO denied service connection for bilateral 
sensorineural hearing loss disability in August 1977 and 
advised the veteran of its decision and of his right to 
appeal it within one year thereof at that time.  He did not 
timely appeal its decision.  

7.  Since that decision, evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim has been submitted.

8.  The evidence shows that the veteran was exposed to 
significant acoustic trauma in service and that he has 
sensorineural hearing loss disability which is related to it.


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic pharyngitis 
is not well grounded.  38 U.S.C.A. § 5107(a).

2.  The claim for service connection for an ingrown toenail 
of the right great toe is not well grounded.  38 
U.S.C.A. § 5107(a).

3.  The claim for service connection for chronic catarrhal 
fever is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim for service connection for left foot cellulitis 
disability is not well grounded.  38 U.S.C.A. § 5107(a).

5.  The claim for service connection for residuals of burns 
of the left ankle, buttock, and chest is not well grounded.  
38 U.S.C.A. § 5107(a).

6.  The RO's August 1977 rating decision denying service 
connection for bilateral sensorineural hearing loss 
disability is final based upon the evidence which was then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.202, 20.302, 20.1103 (1998).  

7.  Since the RO's August 1977 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for bilateral sensorineural hearing 
loss disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

8.  With the resolution of reasonable doubt in the veteran's 
favor, bilateral sensorineural hearing loss disability 
resulted from injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303(d), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  Service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (1998).  

Service connection may be also granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  3.310(a) (1998).  

Well-grounded claims

With respect to the first five issues on appeal, the 
threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is, 
one which meritorious on its own or capable of 
substantiation.  If the veteran has not filed such a claim, 
the appeal must fail.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim for service connection to be well-
grounded, there must be (1) competent evidence of incurrence 
or aggravation of a disease or injury in service; 
(2) competent medical evidence of current disability; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing pertinent 
facts pertinent to that claim. 38 U.S.C.A. § 5107(a) (West 
1991).

Entitlement to service connection for chronic pharyngitis

Factual Background

The veteran's service medical records show an assessment of 
acute catarrhal fever in reference to complaints in May 1944 
of headache, cough, and anorexia, and the clinical finding of 
a highly inflamed pharynx.  After bed rest, light duty, and 
treatment with ASA, the veteran was found to be fit for and 
was returned to regular duty.

No pharyngeal abnormalities were found on service discharge 
examinations in January 1946 and May 1952.  

Chronic pharyngitis was diagnosed by a private physician in 
August 1996, when the veteran reported having a history of 
headaches, dysphagia, spitting blood, and a hoarse vibrating 
sound to his voice.  Surgery accomplished removal of what 
appeared to be infected tissue from the pharynx, and it was 
pathologically identified as squamous mucosa with chronic 
inflammation.  

On VA examination in May 1997, the veteran reported having 
"eternal" (sic) fever in service.  The physician noted that 
the veteran had been chewing tobacco for many years.  
Clinically, the veteran's throat had a slightly reddish 
coloring which the examiner indicated could be from chronic 
tobacco use.  The examining physician opined to the veteran 
that he had developed a chronic irritation in his throat from 
chewing tobacco, and the physician advised the veteran to 
stop chewing tobacco.  The impressions were no residuals of 
"eternal" fever in service, and throat symptoms which the 
physician felt were chronic due to chronic use of chewing 
tobacco.  

During the videoconference hearing which was held in January 
1999, the veteran testified that he had been treated for a 
throat problem while in the service, and that he currently 
had a throat disability.  The veteran's wife stated that when 
the veteran had throat surgery, the doctor stated that the 
problem which had been treated at that time had happened when 
the veteran was young.  She contended that the throat problem 
which had been treated in August 1996 was the same problem 
which he had had in service.  Transcript (T.) at 20-21.  

Analysis

The first prong of the Caluza well groundedness test is met, 
as there was in-service pharyngitis.  The second prong of 
Caluza is met also, as there is plausible evidence of current 
disability from chronic pharynx inflammation.  The third 
prong of Caluza is not met, however, as there is no competent 
medical evidence of record of a nexus between the veteran's 
in-service acute pharyngitis and his post-service chronic 
pharyngitis, which was first diagnosed many years after 
service.  No physician has opined that the veteran's current 
chronic pharyngitis had its onset in service or was related 
to the in-service pharyngitis.  On the contrary, the May 1997 
VA examining physician ascribed the disorder to post-service 
use of chewing tobacco. 

While the veteran's wife has indicated what the physician who 
performed the surgery in August 1996 supposedly said, this is 
not contained in his private medical records, and "the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence".  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).


 Entitlement to service connection for an ingrown toenail of 
the right great toe.

Factual Background

Service medical records reveal treatment for a left great toe 
ingrown toenail in September 1945.  The veteran's service 
discharge examination reports are negative for evidence of a 
right great toe ingrown toenail.  

On VA examination in May 1997, the veteran reported having 
had ingrown toenails of both large toes while he was in the 
service, and that the health-care providers had pared them 
down during service.  After an examination revealing evidence 
of a prior right great toenail operation in the distant past, 
and a right great toenail which was a little bit out of 
alignment, the diagnosis was ingrown toenails bilaterally on 
the large toes.  

As noted above, service connection for an ingrown toenail of 
the left great toe was granted in September 1997.

During the videoconference hearing which was held in January 
1999, the veteran testified that he had surgery in service 
for his right great toenail, and that he did not think that 
it was at the same time as when he had his left great toenail 
surgery.  The veteran further testified that a service doctor 
who did surgery on his toenails told him that he had 
developed ingrown toenails because his shoes were too small.  
T. 16-18.

Analysis

There is competent evidence of a right great toe problem in 
service, as the veteran has indicated that he had one.  The 
veteran's assertions as to in-service symptoms must be 
presumed to be true for the purpose of well groundedness.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the 
first prong of Caluza is met.  
There is also competent medical evidence of a current ingrown 
toenail of the right great toe, so the second prong of Caluza 
is met.

However, there is no competent medical evidence of record of 
a nexus between the problem which the veteran asserts he had 
in service and his current right great toe ingrown toenail 
disability.  Since he is a layperson, the veteran is not 
capable of indicating that his current right great toe 
ingrown toenail disability resulted from service, including 
from tight shoes in service, or that it was due to his 
service-connected left great toe ingrown toenail disability.  
Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. App. 93.  
Moreover, his statement as to what a physician might have 
told him lacks probative value.  See Robinette, supra.

Entitlement to service connection for chronic catarrhal fever

Factual Background

The veteran was treated for catarrhal fever in May 1944.  He 
was not diagnosed with chronic catarrhal fever on service 
discharge examinations in January 1946 and May 1952.  

On VA examination in May 1997, the physician stated that the 
veteran had been treated in service for what they then called 
"eternal" (sic) fever, which was now what physicians call 
the flu, and that he recovered from it without chronic 
disease.  The impression was history of "eternal" (sic) 
fever in service, as listed in the service medical records, 
but no residuals.  

During the veteran's videoconference hearing in January 1999, 
he testified that he had a fever of 106 or 107 in service 
from his catarrhal fever, that he still gets treated for it, 
and that he was still taking medication for it.  

Analysis

The service medical records show treatment for catarrhal 
fever in service, so the first prong of the Caluza test is 
met.  There is no competent medical evidence of record of a 
current catarrhal fever disability, however, or of a nexus 
between claimed catarrhal fever and the in-service catarrhal 
fever.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  As such, the 
second and third prongs of Caluza are not met, and the claim 
must be denied as not well grounded.  

Entitlement to service connection for a left foot cellulitis 
disability.

Factual Background

The veteran's service medical records show that he was 
treated for left foot cellulitis in July 1948, after he had 
superficially lacerated his left ankle and swelling 
developed.  The cellulitis subsided within a few days, and 
within several days, the veteran's wound had healed and he 
was fit for duty.  

On VA examination in May 1997, the veteran reported that the 
cellulitis which he had had in service had been cleared for 
many years, and that he no longer had any problem with it.  
The diagnosis was history of cellulitis of the left foot 
which was now cleared.  

During the veteran's videoconference hearing in January 1999, 
he testified that he had left foot cellulitis in service.  He 
stated that the doctor told him that he had had bad shoes.  
He stated that he has skin problems now.  The foot skin would 
get rough and scaly, and he did not have much feeling in his 
feet.  T. 24-25.  

Analysis

There is in-service evidence of left foot cellulitis, so the 
first prong of Caluza is met.  There is no competent medical 
evidence of current left foot cellulitis disability, however, 
or of a nexus between the claimed current left foot 
cellulitis and service, so the second and third prongs of 
Caluza are not met.  See Chelte, supra.  This being the case, 
the claim is not well grounded.  

Entitlement to service connection for residuals of burns of 
the left ankle, buttock, and chest.

Factual Background

Service medical records dated in November 1949 show that the 
veteran sustained burns to his left side, left buttock, and 
left ankle when a roll of his ship caused a coffee pot to tip 
and spill hot coffee on him.  The burns were classified as 
second degree burns.  Later that month, they were clean and 
healing, and he was returned to duty.  

On VA examination in May 1997, clinically, there were no burn 
scars on the veteran's chest, buttocks, or left ankle from 
the second degree burns which he had sustained in service.  
The diagnosis was cleared second degree burns with no 
scarring.  

During the videoconference in January 1999, the veteran 
testified that he had sustained and been treated for burns in 
service, and he and his wife testified that he had had 
impairment from it since service.  T. 27.


Analysis

There is competent medical evidence of record of in-service 
burns, so the first prong of Caluza is met.  However, there 
is no competent medical evidence of record of current burn 
disability, or of a nexus between the claimed burn residuals 
and the in-service burns.  As such, since the second and 
third prongs of Caluza are not met, the claim is not well 
grounded.  See Chelte, supra.  

 Additional matters

With respect to the issues discussed above, the Board finds 
that the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground the above claims.  Therefore, no additional VA action 
is necessary.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1998).  By this decision, 
the Board is informing the veteran of the type of evidence 
which would well ground his claims.  To the extent of the 
evidentiary deficiencies outlined above, the veteran needs to 
submit medical evidence which opines that he has the 
disabilities claimed but not shown, and that they are related 
to service.

Entitlement to service connection for bilateral sensorineural 
hearing loss disability.

Hearing Loss Law and Regulations

The service connection law and regulations discussed above 
apply here also.  Additionally, service connection for 
sensorineural hearing loss disability may be presumed if it 
is manifested to a degree of 10 percent within one year from 
the date of separation from a period of qualifying active 
service lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113, 1131, 1137 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Moreover, effective from April 3, 1990 (see 55 Fed. 
Reg.12349) (Apr. 3, 1990), for VA compensation and pension 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  The disability need not be shown 
in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
"If evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . " Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
appellant.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal must be filed within 60 days after the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notice of the determination being appealed.  
38 C.F.R. § 20.302(a) and (b).  Filing additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  38 C.F.R. § 20.304.

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  The Secretary's 
definition at 38 C.F.R. § 3.156(a) must be given deference.  
Cf. Hodge v. West, No. 98-7017 (Fed. Cir. September 16, 1998) 
(held that Court-manufactured test in Colvin v. Derwinski, 1 
Vet. App. 171 (1991), which had imposed a requirement that 
the additional evidence added to the old evidence had to, in 
aggregate, present a reasonable possibility of changing the 
outcome of the prior decision in order for it to be new and 
material possibly required more than the Secretary intended 
or had required historically prior to promulgation of the 
regulation).  In Hodge, the Court noted that some new 
evidence could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince VA 
to grant a claim.  The Court felt that the Colvin test might 
suppress review of those types of situations, and that was 
part of the reason it invalidated the Colvin test.  

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 
17, 1999).

Factual Background

The "old" evidence and rating decision

In July 1978, the veteran's service medical records were 
silent for reference to treatment for hearing loss and head 
injury.  The veteran's service discharge examination reports 
from January 1946 and May 1952 showed that the veteran's 
hearing was 15/15 per whispered voice testing.

The veteran's January 1946 service discharge certificate was 
of record, showing that the veteran had had four months of 
sea duty, and that he had been an aviation machinist and 
ordnance specialist (tugboat).

A July 1977 private medical record from L.E.T., M.D. had 
stated that the veteran had initially been seen in November 
1976 for decreased hearing and dizzy spells.  He had been 
working for General Motors.  An electroencephalogram had come 
back negative.  The diagnosis was bilateral sensorineural 
hearing loss.  

The veteran had claimed service connection for hearing loss 
disability in July 1977.  In August 1977, a private medical 
record stated that the veteran had bilateral nerve hearing 
loss audiometrically, and that it appeared to be an inherited 
type.  The doctor doubted that it had been caused by noise 
trauma due to the frequencies involved.  

The RO denied the claim in August 1977.  The RO found that 
the veteran's service medical records did not show treatment 
for a head injury or hearing loss, and the January 1946 and 
May 1952 examinations were normal, and no complaints were 
noted.

The additional evidence

Evidence which has been added to the record since the RO's 
August 1977 decision is as follows.

A September 1977 private medical record stated that the 
veteran had reported having a history of decreased hearing 
which the veteran dated back to noise exposure in his World 
War II and Korean Conflict military service.  The veteran 
stated that he felt that his hearing loss had been due to 
noise exposure during military service.  

Clinically, the hearing loss involved the low, middle, and 
high frequencies, whereas usually, noise exposure would cause 
hearing loss which was most pronounced at 4000 hertz.  When 
the hearing loss was seen involving all frequencies, usually 
there was more than just noise trauma involved.  The newest 
audiogram in September 1977 revealed the same problem, but 
increased progression.  It was noted that the veteran had 
hyperglycemia and with that prediabetic type of condition, 
the physician felt it most likely that an inherited 
predisposition to hearing loss plus diabetic problems were 
contributing to the veteran's hearing problems.  It was also 
entirely possible, according to the examiner, that the 
veteran had suffered some noise trauma to both ears during 
his military service.

An October 1977 private medical record from Dr. T. stated 
that the veteran had a high frequency nerve type hearing loss 
damage which was persistent.  It was "consistent with 
hearing loss caused by noise exposure which could have been 
in the service." 

The veteran applied to reopen the claim in November 1995.  In 
April 1997, he submitted a copy of a service medical record 
which was previously not of record.  It indicated that he had 
been in a fight in November 1949, sustaining a contusion to 
his left periorbital area, and a laceration in the lower eye 
lid which did not require sutures.  Ecchymosis had spread 
over to the right periorbital area the next day.  Physical 
examination was otherwise negative.  

On VA audiological evaluation in May 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
70
80
LEFT
50
55
65
75

Speech audiometry revealed speech recognition ability of 80 
percent in each ear. 

A history of noise exposure in each ear and noticing hearing 
loss after work in the service was reported, and the 
diagnoses were noise-induced hearing loss and that diabetes 
mellitus was also contributing to hearing loss.  

During the hearings which were held in August 1997 and 
January 1999, the veteran testified that he had hit his head 
and received stitches to the ear in service.  Later in 
service, he had been exposed to loud noises on ships 
including aircraft carriers with fighter planes which he had 
to load, clean, and take care of.  The planes would rev their 
engines on the flight deck.  After the noise exposure, he 
started noticing his hearing loss.  His testimony was unclear 
as to whether he had been in proximity to much noise for any 
period of time after service in his employment with General 
Motors.  


Analysis

The August 1977 RO rating decision became final because the 
veteran did not appeal it in accordance with the applicable 
law and regulations.  See 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.
Therefore, the veteran must submit new and material evidence 
to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Previously, it had been known that the veteran had had 
hearing loss after service, and while there was a history of 
noise exposure in service,  the hearing loss was attributed 
to inheritance and diabetes.  Moreover, twenty four years had 
passed between the veteran's service discharge and the 
diagnosis of hearing loss disability.

Since the August 1977 RO decision, there been received 
evidence of significant noise trauma in service.  
Additionally, there has been received additional medical 
evidence indicating that the veteran has, in part, a noise 
induced hearing loss disability, with the opinion of hearing 
loss disability due to noise exposure being made in 
cognizance of the history of noise exposure in service.

Thus, the evidence which has been received is so significant 
that it must be considered in order to fairly evaluate the 
merits of the claim.  Therefore, it is new and material.  
38 C.F.R. § 3.156; Hodge.

Since new and material evidence has been received, the Board 
must next determine whether or not the claim is well grounded 
under Elkins and Winters.  For the purposes of determining 
well groundedness, the credibility of the evidence is 
presumed.  See King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the evidentiary scenario is one where there is 
competent evidence of in-service noise injury, there is 
competent medical evidence of current hearing loss disability 
as defined by 38 C.F.R. § 3.385, and there is competent 
medical evidence that some of the current hearing loss 
disability is related to service.  Thus, all three prongs of 
the Caluza well groundedness test are present, so the claim 
is well grounded.

At this point, therefore, the Board must determine whether VA 
has met statutory its duty to assist the veteran.  
38 U.S.C.A. § 5107.  The Board concludes that it has, as all 
evidence necessary to render a fair and impartial 
determination of the claim is of record.  Moreover, the Board 
must determine whether there is any prejudice to the veteran 
in its deciding the claim on the merits, before the RO has a 
chance to do so.  The Board concludes that there is no 
prejudice to the veteran, as the Board is granting the claim.  

The evidence now credibly shows that the veteran had a 
significant amount of acoustic trauma in service in 
conjunction with his military duties.  It also shows that the 
veteran has some sensorineural hearing loss disability, which 
an approximate balance of the evidence shows was due to 
in-service acoustic trauma.  As the Court has noted, "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail", and that to deny a claim on its merits, the 
evidence must preponderate against the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1991); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 

Accordingly, applying the benefit of the doubt rule to this 
issue, the Board will grant the veteran's claim of 
entitlement to service connection for hearing loss. 

ORDER

The veteran not having submitted well grounded claims, the 
claims of entitlement to service connection for chronic 
pharyngitis, an ingrown toenail of the right great toe, 
chronic catarrhal fever, left foot cellulitis disability, and 
residuals of burns of the left ankle, buttock and chest are 
denied.

The veteran's claim of entitlement to service connection for 
sensorineural hearing loss disability is granted.


REMAND

During the hearing which was held before the undersigned 
Board Member in January 1999, the veteran indicated that his 
left great toenail disability has become worse and sometimes 
bleeds, and that the symptoms of the disability make it 
painful for him to walk.  He indicated that he receives 
private and VA treatment for it.  There are no treatment 
reports of record, and his assertions warrant obtaining them, 
and obtaining another examination to see if his disability is 
now consistent with a tender and painful scar.  If so, an 
increased disability rating could be warranted.  See 
38 C.F.R. §§ 4.20 and 4.118 and Diagnostic Codes 7804 (1998).

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  After contacting the veteran to 
ascertain the names of his health care 
providers and after securing appropriate 
consent, if warranted, the RO should 
obtain and incorporate into the claims 
folder all VA treatment records for left 
great toe ingrown toenail treatment, and 
any similar private medical records, 
which have not previously been 
associated with the veteran's claims 
folder.

2.  Thereafter, a VA podiatry 
examination should be conducted.  The 
veteran's claims folder should be made 
available to the podiatrist prior to the 
examination.  The podiatrist should 
examine the veteran's left great toe, 
describe the clinical findings 
associated with the left great toe 
toenail disability, and indicate what 
impairment the veteran has which is 
attributable to the left great toe 
ingrown toenail.  Any impairment in 
walking which is present which is felt 
to be due to the left great toe toenail 
disability should be reported as such, 
as should the extent thereof.  
Furthermore, left great toenail 
tenderness and pain on objective 
demonstration should be confirmed or 
negated clinically, with the clinical 
results reported.  

3.  After ensuring that the above has 
been satisfactorily completed, the RO 
should consider the left great toe 
ingrown toenail disability.  All 
appropriate law and regulations should 
be considered,  including 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case which contains 
such provisions and be given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on any 
questions at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


- 23 -



- 1 -


